Citation Nr: 0313088	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to December 2, 
1998 for the grant of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date prior to December 2, 
1998 for the grant of service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss prior to June 19, 2000 and in 
excess of 40 percent from June 19, 2000.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945 and from April 1951 to August 1953.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  An 
April 2000 rating decision granted service connection and an 
initial noncompensable rating for bilateral hearing loss from 
December 2, 1998 and service connection and an initial 10 
percent rating for tinnitus from December 2, 1998, and the 
veteran perfected a timely appeal of the effective dates for 
the grants of service connection.  These issues are before 
the Board for appellate review.  

A February 2001 rating decision increased the initial rating 
for bilateral hearing loss to 10 percent from December 2, 
1998, and the veteran perfected a timely appeal of the 
initial rating.  Although a June 2002 rating decision 
increased the rating for bilateral hearing loss to 40 percent 
from June 19, 2000, the claim of entitlement to an initial 
rating in excess of 10 percent prior to June 19, 2000 and in 
excess of 40 percent from June 19, 2000 remains before the 
Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Appellate consideration of the issue of increased 
rating for bilateral hearing loss will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  

The veteran's June 2002 and November 2002 statements raised 
claims of entitlement to service connection for a chronic 
disability as secondary to exposure to mustard gas and of 
entitlement to a total rating based upon individual 
unemployability.  The veteran's statements also challenged 
the accuracy of the current 50 percent combined rating for 
service-connected disabilities.  These matters are referred 
to the RO for appropriate action.  Bruce v. West, 11 Vet. 
App. 405, 408 (1998).  



FINDINGS OF FACT

1.  The May 1990 Board decision, which denied entitlement to 
service connection for hearing loss, became final because the 
veteran was notified of the decision by letter dated May 7, 
1990, and he did not appeal.  

2.  Following the final May 1990 Board decision, the first 
claim for reopening the claim of entitlement to service 
connection for bilateral hearing loss was filed with the RO 
on December 2, 1998.  

3.  Entitlement to service connection for left ear hearing 
loss arose on May 20, 1974, and entitlement to service 
connection for right ear hearing loss arose on February 7, 
2000.  

4.  The May 1988 rating decision, which denied entitlement to 
service connection for tinnitus, became final because the 
veteran was notified of the decision by letter dated May 6, 
1988, and he did not file a timely notice of disagreement.  

5.  Following the final May 1988 rating decision, the first 
claim for reopening the claim of entitlement to service 
connection for tinnitus was filed with the RO on December 2, 
1998.  

6.  Entitlement to service connection for tinnitus arose on 
February 7, 2000.  


CONCLUSIONS OF LAW

1.  The May 1990 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2002).  

2.  The criteria for an effective date prior to December 2, 
1998 for the grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5110 (West  2002); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 
3.303, 3.306, 3.385, 3.400 (2002).  

3.  The May 1988 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2002).  

4.  The criteria for an effective date prior to December 2, 
1998 for the grant of service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.303, 3.306, 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The earlier effective date claims may be adjudicated on the 
merits because the VA has fulfilled its duty to assist and 
inform the veteran in development of the claims in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence  that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received VA audiological examinations in 
November 1954, May 1974, February 2000, April 2001, and June 
2001, and VA ear examinations in November 1954, December 
1959, July 1962, December 1962, May 1974, November 1999, 
February 2000, and June 2001.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's November 2002 statement withdrew his request 
for a personal hearing.  The October 2002 supplemental 
statement of the case informed the veteran of the applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claims, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The veteran's 
November 2002 statement and the representative's January 2003 
statement rested the appeal and instructed the Board to 
proceed with a decision.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to an effective date prior to December 2, 1998 
for
the grant of service connection for bilateral hearing loss

The May 1988 rating decision, which denied entitlement to 
service connection for hearing loss, became final because the 
veteran was notified of the decision by letter dated May 6, 
1988, and he did not file a timely notice of disagreement.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  The May 1990 Board decision, which also denied 
entitlement to service connection for hearing loss, became 
final because the veteran was notified of the decision by 
letter dated May 7, 1990, and he did not appeal.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  


The April 2000 rating decision reopened the claim and granted 
service connection for bilateral hearing loss from December 
2, 1998, and the veteran perfected a timely appeal of the 
effective date for the grant of service connection.  

The Board will first consider when entitlement to service 
connection for bilateral hearing loss arose.  For a claim 
received after a final disallowance, the effective date for 
service connection based on submission of new and material 
evidence is the later of the date entitlement arose or the 
date of receipt of the claim for service connection.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  

To establish service connection for bilateral hearing loss, 
the evidence must demonstrate that bilateral hearing loss was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306.  

Military and VA audiological examinations from February 1943 
to June 2001 demonstrate that entitlement to service 
connection for left ear hearing loss, as defined for VA 
purposes, arose on May 20, 1974 and that right ear hearing 
loss, as defined for VA purposes, arose on February 7, 2000.  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Audiometric testing measures threshold hearing levels in 
decibels over a range of frequencies in Hertz; the threshold 
for normal hearing is from zero to 20 decibels, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

At a February 1943 military examination, hearing in the right 
ear was 15/15, and hearing in the left ear was 15/15.  At an 
October 1950 military examination, audiological tests 
revealed hearing levels within normal limits.  At the 
veteran's August 1953 separation examination, audiological 
tests revealed pure tone thresholds (when converted to ISO 
units), in decibels, as follows: 


HERTZ

500
1000
2000
4000
RIGHT
10(25)
10(20)
15(25)
15(20)
LEFT
15(30)
15(20)
20(30)
15(20)

The November 1954 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
4000
RIGHT
0(15)
0(10)
0(10)
0(5)
LEFT
0(15)
0(10)
5(15)
10(15)
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear 
using the Maryland CNC list.  

A VA audiological examination on May 20, 1974 revealed pure 
tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
4000
RIGHT
5
10
10
25
LEFT
5
10
20
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear 
using the Maryland CNC list.  Entitlement to service 
connection for left ear hearing loss arose on May 20, 1974 
because the audiological test on that date revealed a pure 
tone threshold of 45 decibels at 4000 Hertz, which is the 
first time in the record that any of the frequencies at 
500, 1000, 2000, 3000, and 4000 Hertz tested at 40 decibels 
or greater.  See 38 C.F.R. § 3.385.  

At a November 1999 VA audiological examination, the veteran 
was unable to perform the pure tone test for valid results 
because his hearing aids malfunctioned.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 percent in the left ear using the 
Maryland CNC list.  

A VA audiological examination on February 7, 2000 revealed 
pure tone thresholds, in decibels, as follows: 




HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
60
65
75
LEFT
35
35
60
70
75

The diagnosis was mild to severe sensorineural hearing loss.  
Speech recognition was within normal limits at 94 percent in 
the right ear and 94 percent in the left ear using the 
Maryland CNC list.  Entitlement to service connection for 
right ear hearing loss arose on February 7, 2000 because the 
audiological test on that date revealed pure tone thresholds 
greater than 40 decibels at 2000, 3000, and 4000 Hertz, which 
is the first time that any of the frequencies tested at 40 
decibels or greater in the right ear, and because all 
auditory thresholds tested at greater than 26 decibels, which 
is the first time that at least three of the frequencies 
tested at 26 decibels or greater in the right ear.  See 
38 C.F.R. § 3.385.  

The April 2001 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
95
95
100
105
110
LEFT
95
90
95
105
110
Speech discrimination scores could not be obtained due to 
insufficient sensation levels.  The diagnosis was bilateral 
profound sensorineural hearing loss.  

The June 2001 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
85
70
85
85
95
LEFT
80
80
85
90
95
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear 
using the Maryland CNC list.  

Entitlement to service connection for left ear hearing loss, 
as defined for VA purposes, arose on May 20, 1974, and 
entitlement to service connection for right ear hearing loss, 
as defined for VA purposes, arose on February 7, 2000.  See 
38 C.F.R. § 3.385.  Proof of present disability is required 
for a valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The effective date for the grant of service connection for 
bilateral hearing loss then turns on whether the date of 
receipt of the claim to reopen is before or after the May 20, 
1974 date that entitlement to service connection for left ear 
hearing loss arose.  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  Any communication or 
action, indicating an intent to apply for a benefit under the 
laws administered by VA and identifying the benefit sought, 
from a claimant or a duly authorized representative may be 
considered an informal claim.  38 C.F.R. § 3.155(a).  An 
informal request for reopening will be accepted as a claim, 
and the date of receipt is the date on which the claim, 
information, or evidence is received in VA.  See 38 C.F.R. 
§§ 3.1(r), 3.151, 3.155(c).  

Following the final May 1990 Board decision, the earliest 
claim of entitlement to service connection for bilateral 
hearing loss was received on December 2, 1998.  At the 
December 2, 1998 travel board hearing on other service 
connection issues, the veteran's sworn testimony evidenced a 
belief in entitlement to service connection for a bilateral 
ear disability and served as an informal application to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  See 38 C.F.R. §§ 3.1, 3.151, 3.155.  
Therefore, the date of receipt of the earliest claim was 
December 2, 1998.  

Documents filed before May 7, 1990 cannot form the basis for 
an earlier effective date because they were adjudicated by 
the final May 1990 Board decision, which denied entitlement 
to service connection for hearing loss.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Documents filed after the final May 
1990 Board decision and before December 2, 1998 do not form 
the basis for an earlier effective date because they address 
issues other than bilateral hearing loss.  Before the VA can 
adjudicate a claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  Vargas-Gonzalez v. Principi, 15 Vet. App. 
222, 227 (2001); also see 38 C.F.R. § 3.1(p).  

The correct effective date for the grant of service 
connection for left ear hearing loss is December 2, 1998, 
which is the later of the May 20, 1974 date that entitlement 
to service connection for left ear hearing loss arose and the 
December 2, 1998 date of receipt of the claim.  The correct 
effective date for the grant of service connection for right 
ear hearing loss should have been February 7, 2000, which is 
the later of the February 7, 2000 date that entitlement to 
service connection for right ear hearing loss arose and the 
December 2, 1998 date of receipt of the claim.  Accordingly, 
there is no basis for the assignment of an effective date 
prior to December 2, 1998.  


Entitlement to an effective date prior to December 2, 1998 
for
the grant of service connection for tinnitus

The May 1988 rating decision, which denied entitlement to 
service connection for tinnitus, became final because the 
veteran was notified of the decision by letter dated May 6, 
1988, and he did not file a timely notice of disagreement.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302. 

The April 2000 rating decision reopened the claim and granted 
service connection for tinnitus from December 2, 1998, and 
the veteran perfected a timely appeal of the effective date 
for the grant of service connection.  

The Board will first consider when entitlement to service 
connection for tinnitus arose.  For a claim received after a 
final disallowance, the effective date for service connection 
based on submission of new and material evidence is the later 
of the date entitlement arose or the date of receipt of the 
claim for service connection.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.400.  To establish service connection for 
tinnitus, the evidence must demonstrate that tinnitus was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Military, VA, and private examinations from February 1943 to 
June 2001 demonstrate that entitlement to service connection 
for tinnitus arose on February 7, 2000.  The veteran's ears 
were deemed normal at military examinations in February 1943, 
October 1950, and August 1953.  His symptoms were attributed 
to sinusitis, rhinitis, and possible underlying 
cardiovascular disease, but there was no mention of tinnitus 
or ringing in the ears at VA ears, nose, and throat 
examinations in November 1954, December 1959, July 1962, 
December 1962, and May 1974 and at a private heart 
examination in July 1996.  The veteran denied having tinnitus 
at the VA ear diseases examination in November 1999.  
Entitlement to service connection for tinnitus arose on 
February 7, 2000, when VA audiological examination revealed 
periodic tinnitus.  See Brammer, 3 Vet. App. at 225.  

The effective date for the grant of service connection for 
tinnitus then turns on whether the date of receipt of the 
claim to reopen is before or after the February 7, 2000 date 
that entitlement to service connection arose.  See 38 C.F.R. 
§§ 3.1, 3.151, 3.155.  

Following the final May 1988 rating decision, the earliest 
claim of entitlement to service connection for tinnitus was 
received on December 2, 1998.  At the December 2, 1998 travel 
board hearing on other service connection issues, the 
veteran's sworn testimony evidenced a belief in entitlement 
to service connection for a bilateral ear disability and 
served as an informal application to reopen the claim of 
entitlement to service connection for tinnitus.  See 
38 C.F.R. §§ 3.1, 3.151, 3.155.  Therefore, the date of 
receipt of the earliest claim was December 2, 1998.  

Documents filed before May 6, 1988 cannot form the basis for 
an earlier effective date because they were adjudicated by 
the final May 1988 rating decision, which denied entitlement 
to service connection for tinnitus.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Documents filed 
after the final May 1988 rating decision and before December 
2, 1998 do not form the basis for an earlier effective date 
because they address issues other than tinnitus.  See Vargas-
Gonzalez, 15 Vet. App. at 227; also see 38 C.F.R. § 3.1(p).  

The correct effective date for the grant of service 
connection for tinnitus should have been February 7, 2000, 
which is the later of the February 7, 2000 date that 
entitlement to service connection for tinnitus arose and the 
December 2, 1998 date of receipt of the claim.  Accordingly, 
the Board does not find a basis on which to grant an 
effective date prior to December 2, 1998.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  


ORDER

Entitlement to an effective date prior to December 2, 1998 
for the grant of service connection for bilateral hearing 
loss is denied.  

Entitlement to an effective date prior to December 2, 1998 
for the grant of service connection for tinnitus is denied.  


REMAND

The VA has a duty to assist the veteran in obtaining a 
current VA audiological examination because the last one took 
place in June 2001, approximately two years ago.  The VA 
shall treat an examination or opinion as being necessary to 
make a decision on a claim if the evidence of record does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2002).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a 
current VA audiological examination.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner before the examination.  

The VA audiological examiner should 
conduct an audiological examination and 
all other indicated studies, note whether 
the claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to a full description of the effects 
of bilateral hearing loss upon the 
veteran's ordinary activity, including 
employment in the trucking and food 
production industries.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.   

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
an initial compensable rating in excess 
of 10 percent for bilateral hearing loss 
prior to June 19, 2000 and in excess of 
40 percent from June 19, 2000 based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49, 
59 (1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

